         Case 1:19-cv-12125-ADB Document 71 Filed 11/12/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                    )
                                                    )
 iROBOT CORPORATION,                                )
                                                    )
                Plaintiff,                          )
                                                    ) Civil Action No. 1:19-cv-12125
        v.                                          )
                                                    ) JURY TRIAL DEMANDED
 SHARKNINJA OPERATING, LLC,
                                                    )
 SHARKNINJA MANAGEMENT, LLC, and
                                                    ) ORAL ARGUMENT REQUESTED
 SHARKNINJA SALES COMPANY,
                                                    )
                Defendants.                         )
                                                    )


        iROBOT'S OPPOSITION TO SHARK’S MOTION TO COMPEL
          A SECOND DEPOSITION OF DR. CHARLES REINHOLTZ
 OR ALTERNATIVELY TO STRIKE REPLY DECLARATION OF DR. REINHOLTZ

       Shark’s request to compel a second deposition of Dr. Reinholtz for today is both

unreasonable and a transparent effort to distract iRobot from preparing for tomorrow’s hearing on

its motion for a preliminary injunction. Courts generally “will not require a witness to appear for

another deposition” “[a]bsent a showing of good cause,” even under a normal discovery schedule.

See Presidio Components, Inc. v. Am. Tech. Ceramics Corp., No. 08-cv-335, 2009 WL 861733, at

*4 (S.D. Mar. 25, Cal. 2009) (denying motion for leave to depose an expert a second time after

submission of his rebuttal report); see Fed. R. Civ. P. 30(a)(2)(A)(ii) (where “the deponent has

already been deposed in the case,” the party seeking another deposition “must obtain leave of

court”). Shark has not remotely shown good cause for re-deposing Dr. Reinholtz under a normal

discovery schedule, let alone under the narrowly-tailored scope of discovery that the Court

permitted for this preliminary injunction proceeding.




                                                1
           Case 1:19-cv-12125-ADB Document 71 Filed 11/12/19 Page 2 of 6



       As an initial matter, Dr. Reinholtz is not even available to be deposed this afternoon

afternoon. Dr. Reinholtz is proctoring capstone projects for several students this semester at

Embry-Riddle Aeronautical University, and from 11:15am to 3:30pm Dr. Reinholtz will be

answering questions from the students in that class. Regardless, even if he were available, there

is no “undue prejudice” to Shark if it is not permitted to depose Dr. Reinholtz for a second time.

       First, while Shark claims that it must have a second bite at deposing Dr. Reinholtz because

he has allegedly offered new infringement and invalidity opinions, those “new” opinions merely

respond to the opinions of Shark’s own infringement and invalidity experts, served on iRobot

weeks after Dr. Reinholtz submitted his affirmative report. In fact, Shark deposed Dr. Reinholtz

for over six hours, and it took that deposition just four days before it submitted its opposition, a

191-page expert report on the validity of iRobot’s patents, and an 81-page expert report on non-

infringement. Dkts. 48, 50, 53. To be clear, Shark knew exactly what its invalidity positions were

when it deposed Dr. Reinholtz the first time, and it could have asked Dr. Reinholtz about its

invalidity arguments then—in fact, Shark did question Dr. Reinholtz on the validity of the ’294

patent. E.g., Ex. 1 at 56:8-60:6. Shark’s apparent decision to not ask all of its invalidity questions

was its own choice. To the extent Shark has additional questions for Dr. Reinholtz on the validity

of iRobot’s patents, Dr. Reinholtz will be available for cross-examination at the hearing tomorrow.

       Second, Shark’s delay tactics (both generally and as to its request for a second deposition)

undermine its purported “emergency” need to re-depose Dr. Reinholtz before tomorrow’s hearing.

Shark’s delay tactics include:

       •    After iRobot filed its preliminary injunction motion and accompanying declarations on
            October 15, Shark waited more than a week to request Dr. Reinholtz’s deposition, and
            waited two weeks to request depositions of the three other iRobot declarants
            (requesting those three for after Shark’s opposition deadline). Ex. 2; Ex. 3 at 2.




                                                  2
           Case 1:19-cv-12125-ADB Document 71 Filed 11/12/19 Page 3 of 6



       •    When Shark eventually did reach out to schedule depositions of iRobot’s witnesses, it
            requested that three of those depositions be on the three days surrounding the deadline
            for iRobot’s reply brief. Ex. 3 at 2.

       •    Shark requested an extension to file its opposition brief, which then pushed-out the
            one-week deadline for iRobot to file its reply—resulting in even fewer days between
            iRobot’s reply and tomorrow’s hearing on which Shark could potentially have re-
            deposed Dr. Reinholtz. Ex. 4.

       •    iRobot declined to provide Dr. Reinholtz’s deposition on Thursday, October 7 and
            again on Friday October 8, but Shark did not move to compel his deposition until after
            10:30pm on Monday, October 11. Ex. 5; Ex. 6; Dkt. 70.

       Shark’s motion to re-depose Dr. Reinholtz only continues the delays. Shark first deposed

Dr. Reinholtz over two weeks ago. At that time—and in the 11 days between Dr. Reinholtz’s first

deposition and the filing of iRobot’s reply—Shark could have asked whether iRobot intended to

file a reply expert report and could have scheduled a time to depose iRobot’s expert. Instead,

Shark waited until the night before iRobot’s reply was due to ask—for the first time—whether

iRobot planned to “submit[] any declarations tomorrow and by whom so that [Shark] c[ould]

arrange for deposition times.” Ex. 6 at 3. Then, after iRobot filed its reply on Friday afternoon,

Shark waited another three full days before filing its present motion to compel on Monday night.

Its lack of urgency followed by a midnight-hour emergency filing suggests that Shark’s true motive

is to interrupt iRobot’s preparation the day before the preliminary injunction hearing.

       Third, Shark’s “emergency” request also ignores the narrow scope of discovery in this

preliminary proceeding. In fact, Shark’s request ignores the fact that it scheduled three depositions

of iRobot witnesses for yesterday and today, despite having notice of these witnesses for the nearly

four weeks since this matter was filed. Moreover, Shark’s motion—and its entire approach to

discovery—is inconsistent with the “very limited targeted discovery” that the Court contemplated

for these preliminary injunction proceedings. At the status conference on October 21, 2019, the

Court made clear that the parties were not to seek “24/7 worth of discovery” in the weeks between



                                                 3
          Case 1:19-cv-12125-ADB Document 71 Filed 11/12/19 Page 4 of 6



that conference and tomorrow’s hearing. Instead, the Court envisioned each party collecting only

“a couple of things that you need[ed]” from the other. Dkt. 40 at 24:1-6; 24:12-15 (“few targeted

things that will be helpful”). Shark’s disregard for and abuse of the Court’s contemplated scope

of discovery runs deeper still: Whereas iRobot requested only six categories of documents from

Shark (in keeping with the Court’s targeted-discovery guidance), Shark requested 26 categories

of documents from iRobot. And whereas iRobot turned over more than 350 pages of documents

responsive to 10 of the categories that Shark identified, Shark has produced only one single

spreadsheet chopped confusingly into eight pages. Shark’s stinginess during the discovery process

is further reason to deny its eleventh-hour re-deposition request now.

       Fourth, none of Shark’s cases indicate it has shown anywhere near the good cause needed

to compel Dr. Reinholtz’s testimony. Dkt. 70 at 3-4. None concerned discovery during a

preliminary injunction. The movant in Rosie D. v. Romney, unlike Shark here, did not seek to re-

depose any witnesses on their expert opinions. 2004 U.S. Dist. Motions Lexis 19620, at * 23 (D.

Mass. Nov. 1, 2004). In Small v. General Motors Corp., the plaintiff did not produce its expert

for any depositions whatsoever. 2006 WL 332989, at *3-5 (D. Me. Nov. 15, 2006). And Suskind

v. Home Depot Corp. did not involve a motion to compel a deposition at all. No. 99-cv-10575,

2001 WL 92183, at *6 (D. Mass. Jan. 2. 2001).1

                                          CONCLUSION

       The Court should deny Shark’s motion to compel Dr. Reinholtz’s deposition or, in the

alternative, strike Dr. Reinholtz’s reply declaration.




1
   Shark continues to suggest that the Court limited tomorrow’s hearing to likelihood of success
on the merits. Dkt. 70 at 2. Shark is wrong. The Court did not limit the arguments to be addressed
at the hearing, and Shark’s failure to brief and prepare for the remaining preliminary injunction
factors is at its own risk. See Dkt. 40 at 28:2-4, 22-23; id. at 29:24-25.


                                                  4
       Case 1:19-cv-12125-ADB Document 71 Filed 11/12/19 Page 5 of 6




Date: November 12, 2019                  Respectfully submitted,

                                         /s/ Gregg F. LoCascio, P.C.

                                         T. Christopher Donnelly
                                         tcd@dcglaw.com
                                         Peter E. Gelhaar
                                         peg@dcglaw.com
                                         Timothy H. Madden
                                         thm@dcglaw.com
                                         DONNELLY, CONROY & GELHAAR, LLP
                                         260 Franklin Street
                                         Suite 1600
                                         Boston, MA 02110
                                         Telephone: (617) 720-2880
                                         Facsimile: (617) 720-3554

                                         Gregg F. LoCascio, P.C. (pro hac vice)
                                         gregg.locascio@kirkland.com
                                         Anders P. Fjellstedt (pro hac vice)
                                         anders.fjellstedt@kirkland.com
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Avenue, N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 389-5000
                                         Facsimile: (202) 389-5200

                                         Robin A. McCue (pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         300 North LaSalle
                                         Chicago, Illinois 60613
                                         Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200

                                         Counsel for Plaintiff
                                         iRobot Corporation




                                     5
         Case 1:19-cv-12125-ADB Document 71 Filed 11/12/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be served on Shark

pursuant to Fed. R. Civ. P. and L.R. 5.2.


                                                /s/ Gregg F. Locascio, P.C.
                                                Gregg F. LoCascio, P.C.
